Case: 23-1211    Document: 6      Page: 1    Filed: 12/29/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ANDREW SEARCY, JR.,
                     Petitioner

                             v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                        2023-1211
                  ______________________

   Petition for review of the Merit Systems Protection
Board in Nos. AT-3443-21-0202-I-1, AT-4324-21-0238-I-1,
and AT-3330-21-0237-I-1.
                ______________________

PER CURIAM.
                         ORDER
     Andrew Searcy, Jr. has filed a petition for review of de-
cisions by the Merit Systems Protection Board. We dismiss
the petition for lack of jurisdiction.
     Mr. Searcy’s petition references: (1) MSPB No. AT-
0831-10-0380-I-1, which resulted in a final Board decision
on November 30, 2010; and (2) MSPB No. AT-4324-10-
0356-I-1, which ultimately resulted in an adverse final de-
cision that was affirmed on appeal in 2012. See Searcy v.
Case: 23-1211      Document: 6    Page: 2     Filed: 12/29/2022




2                                               SEARCY V. OPM




MSPB, 486 F. App’x 117 (Fed. Cir. 2012). Those cases are
long closed and not now subject to appeal. *
     Mr. Searcy’s petition further identifies Nos. AT-3443-
21-0202-I-1, AT-4324-21-0238-I-1, and AT-3330-21-0237-I-
1. In each of those cases, Mr. Searcy has pending petitions
before the Board for review of an initial decision. The filing
of a timely petition for the Board’s review of the initial de-
cision renders the initial decision non-final for purposes of
our review, see 5 C.F.R. § 1201.113(a) (“The initial decision
will not become the Board’s final decision if within the time
limit for filing . . . any party files a petition for re-
view . . . .”). In the absence of a final Board decision, we
lack jurisdiction. See 28 U.S.C. § 1295(a)(9); Weed v. Soc.
Sec. Admin., 571 F.3d 1359, 1361 (Fed. Cir. 2009).
    Accordingly,
    IT IS ORDERED THAT:
    (1) This matter is dismissed.
    (2) Each side shall bear its own costs.
                                     FOR THE COURT

December 29, 2022                    /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court




    *   This court has directed the Clerk “not to docket any
further papers by or on behalf of Mr. Searcy without first
referring them to a judge who will determine whether Mr.
Searcy is seeking to relitigate a closed case.” In re Searcy,
No. 2019-117, slip op. at 2 (Fed. Cir. May 22, 2019).